Citation Nr: 0940084	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for left ear hearing loss 
disability.

Entitlement to service connection for right ear hearing loss 
disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1963 until August 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The issue of service connection for left ear hearing loss 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss disability was noted at entrance.

2.  Right ear hearing loss disability did not increase in 
severity during service or within one year of separation.

3.  Tinnitus was not manifest during service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in September 2005 and March 2007 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a 
supplemental statement of the case in May 2009.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained as 
have private medical treatment records.  Furthermore, the 
Veteran was afforded a VA examination in February 2006 in 
which the examiner, a specialist, was provided the c-file for 
review, took down the Veteran's history, conducted diagnostic 
testing, and reached a conclusion based on her examination 
that is consistent with the record.  The examination is found 
to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean, however, that any manifestation in service will 
necessarily permit service connection. Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

The Veteran has stated that the claimed disabilities are the 
result of noise exposure during service.  Specifically, in 
April 2006 the Veteran indicated that while serving, he was 
an ammunition storage specialist, and supplied ammunition to 
firing ranges.  This included small arms ranges and tank 
ranges.  The Veteran would stay at the range during the 
entire time of firing to monitor all ammunition and he 
reported that at no time was hearing protection used.  He 
also indicated that he was assigned to a motor pool while 
stationed at Fort Knox.  During this time, the Veteran states 
that he was responsible for operating two and a half ton, as 
well as five ton, trucks used to transport troops back and 
forth to ranges and the ammunition storage depot.  
Accordingly, the Board notes that the Veteran has not alleged 
that the claimed disabilities were incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

Factual Background

As an initial matter, the Board observes that service 
department audiometric readings prior to October 31, 1967, 
were recorded in American Standards Association (ASA) units.  
As the current regulation is tailored to International 
Standard Organization (ISO) units, any audiometric readings 
originally in ASA units have been converted and appear below 
in ISO units.

On a report at enlistment in August 1963, the Veteran 
reported a history of earaches and running ears, however he 
also indicated no history of ear trouble.  An examination 
revealed that the Veteran's ears and ear drums were normal 
although earaches as a child were noted.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
50
55
35
45
40
45

Whispered word testing revealed the Veteran's hearing was 
15/15 in both ears.

Service treatment records do not show complaints referable to 
hearing loss or tinnitus during service.  At a separation 
examination in June 1966, the Veteran's ears and ear drums 
were normal.  He reported "ear trouble, running ears, 
hearing loss - frequent ear aches as a child."  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
15
5
5
n/r
35
35
45

In February 2006, the Veteran reported that, following 
separation from active service in August 1966 he had right 
middle ear surgery in 1969, during which time "the stirrup 
was replaced."  A document of record indicates that the 
Veteran was hospitalized in February 1969, however there is 
no indication of the nature of that hospitalization other 
than its duration.

On VA examination in February 2006, the Veteran indicated a 
history of in-service noise exposure including firearms, 
machine guns, mortars, missile launchers, firing range, 
tanks, demolitions, trucks, electrical generators and power 
tools.  He also indicated that he wore no hearing protection 
during military service.

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
85
105
105
105
105

Speech audiometry revealed speech recognition ability of 42 
percent in the right ear.  He was diagnosed with severe to 
profound mixed bilateral hearing loss with acoustic 
immittance revealing a flat tympanogram and absent reflexes 
probe.

A March 2006 report from Dr. C.J. indicated a diagnosis of 
severe to profound bilateral sensorineural hearing loss.  In 
January 2009, a report from audiologist S.C. stated that the 
Veteran had profound mixed hearing loss bilaterally, more 
profound in the right ear.  Speech discrimination could not 
be determined in the right ear due to the severity of hearing 
loss.

a.  Right Ear Hearing Loss Disability

Based on the evidence above, the service treatment records 
show that the Veteran's right ear hearing, at 4000 Hz and 
6000 Hz, was disabling at the time of enlistment.  The 
evidence also shows that at 500 Hz, 1000 Hz, and 2000 Hz, the 
Veteran's hearing was improved from enlistment to separation.  
The evidence establishes that a right ear hearing loss 
disability existed at entrance and was notes at that time.  
Accordingly, the Veteran is not entitled to a presumption of 
soundness.  38 U.S.C.A. § 1111.  However, service connection 
may still be granted where there was an aggravation of 
hearing loss disability during service or aggravation of an 
organic disease within one year of separation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The presumption of aggravation applies where there is a 
worsening of the disability regardless of whether the degree of 
worsening was enough to warrant compensation.  In such a case, 
the appellant need not show a specific link between an in-
service activity and the deterioration of his pre-service 
disability.  Browder v. Derwinski, 1 Vet. App. 204, 206 
(1991).  However, the presumption of aggravation is applicable 
only if the pre-service disability underwent an increase in 
severity during service.  Hunt v. Derwinski, 1 Vet.  App. 292, 
296 (1991).  Finally, the Board notes that a "determination of 
whether a preexisting disability was aggravated by service is a 
question of fact."  Doran v. Brown, 6 Vet App. 283, 286 
(1994).  

We again note that hearing loss disability was identified at 
time of entrance.  Here there is no proof of an increase in 
severity during service.  The Veteran's own assertions are 
nonspecific and vague.  Far more probative is a comparison of 
the audiometric examination at entrance and separation, which 
show no significant change.  Clearly there was no further 
loss at any frequency and some tested frequencies were 
slightly better.  Since there was no increase in severity, 
the presumption of aggravation does not attach.  Even if we 
accept the Veteran's report, such lay evidence would be 
indicative of no more than an acute, temporary change, rather 
than an increase in severity or aggravation.  As noted by the 
Court, given the plain meaning of 38 U.S.C. § 353, and the 
purposes of the veterans disability laws, temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet .App. 
292, 296 (1991)

At his February 2006 VA examination, the Veteran reported 
that his hearing loss was progressive and that he "didn't 
realize [he] had hearing loss until [he] was out of 
service."  Following a review of the Veteran's claims file, 
the examiner noted that his hearing was worse when he entered 
military service than when he left.  The examiner attributed 
the Veteran's poor hearing at enlistment to middle ear 
pathology that was not present at separation.  The examiner 
opined that his hearing loss was not due to military noise 
exposure, but rather to middle ear pathology.

A March 2006 private examiner, Dr. C.J., stated that based on 
an examination and the Veteran's report of in-service noise 
exposure, that the Veteran's hearing loss "could be 
attributable" to in-service noise exposure.  C.J. stated, 
however, that the Veteran's 1969 right ear surgery also is 
"a partial contribution for hearing loss."

In January 2009, the Veteran reported to S.C. that hearing 
loss began in service and has been consistent since that 
time.  He indicated that, following service, he hunted and 
used power tools, with hearing protection.  Based on the 
Veteran's reported history of exposure and an examination, 
S.C. concluded that it was at least as likely as not that the 
etiology of the Veteran's hearing loss was "excessive noise 
exposure while serving in the military."

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's right ear hearing loss 
disability is capable of lay observation and thus his 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  To that end the 
Board notes that although he told a VA examiner in February 
2006 that he "didn't realize [he] had hearing loss until 
[he] was out of service," the Veteran told a private 
examiner in January 2009 that he began experiencing hearing 
loss in service.  While this inconsistency alone does not 
entirely impeach the Veteran's credibility, the Board 
considers it to be detrimental to the Veteran's claim in 
weighing the evidence before us.

The Board has been presented with competing competent 
evidence regarding the etiology of the Veteran's hearing loss 
disability.  In considering the evidence, it is noted that 
the Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Additionally, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

In this case, we find the opinion rendered by the VA examiner 
in February 2006 to be more probative than that of either 
private opinion of record.  In so finding the Board notes 
that neither private examiner reviewed the Veteran's claims 
file, including his induction and separation examinations.  
Furthermore, in reaching her conclusion, the VA examiner 
provided a sound explanation for change in the Veteran's 
hearing acuity from induction to separation, which included a 
recognition of the Veteran's claimed history of "running 
ears" at separation and post-separation ear surgery..

In conclusion, the preponderance of the evidence is against 
the claim of service connection for right ear hearing loss 
disability, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

b.  Tinnitus

Based on the evidence above, tinnitus was not incurred in 
service.  However, this does not in itself preclude a grant 
of service connection.  Again, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the Veteran's tinnitus is related to active service, for 
the reasons discussed below.

The Board begins by reiterating that at separation the 
Veteran failed to endorse ringing in his ears in spite of 
reporting other hearing-related disorders.  Furthermore, the 
Veteran's ears and ear drums were objectively normal.

In February 2006, the Veteran reported that he first noticed 
ringing in his ears in 1968, two years after separation from 
service.  Accordingly, the VA examiner concluded that the 
Veteran's tinnitus was not related to in-service noise 
exposure, but was more likely related to a middle ear 
pathology.

A private audiological evaluation in March 2006 did not 
include reference to the Veteran's tinnitus.  In January 
2009, the Veteran told S.C. that he began experiencing 
tinnitus during service, and that symptoms have been constant 
since that time.  Based on this report, and the Veteran's 
report of in-service noise exposure, S.C. concluded that the 
Veteran's tinnitus was at least as likely as not related to 
"excessive noise exposure" while on active duty.

As stated, the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here we 
recognize that tinnitus is capable of lay observation and 
thus the Veteran's statements of continuous symptomatology 
constitute competent evidence.  The Board now considers the 
credibility of such evidence.  We begin by noting that 
service treatment records do no reflect in-service complaints 
referable to tinnitus and the Veteran did not indicate such 
symptoms at separation.  We further note that in spite of 
having endorsed ongoing symptoms since service to S.C., the 
Veteran told the VA examiner that symptoms began two years 
after separation.

The above inconsistencies in the record weight against the 
credibility of the Veteran's statements, which are thus of 
limited probative value in establishing continuity of 
symptomatology.

The Board is presented with competing competent evidence 
regarding the etiology of the Veteran's tinnitus disorders.  
We find the opinion offered by the VA examiner to be of more 
probative value than that offered by S.C. in January 2009.  
In so finding the Board notes that the VA examiner considered 
the Veteran's service treatment records, including his 
separation examination.  In contrast, the opinion of S.C. of 
did not indicate that service treatment records or other 
information, outside what was reported by the Veteran, was 
reviewed in reaching conclusions.  Such conclusions, based on 
reported history from the Veteran who, as the record shows is 
a poor historian regarding his history of tinnitus, are of 
little probative value.

In conclusion, the preponderance of the evidence is against 
the claim of service connection for tinnitus, and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for right ear hearing loss disability is 
denied.

Service connection for tinnitus is denied.


REMAND

The Veteran is claiming service connection for left ear 
hearing loss disability.  At an enlistment examination in 
August 1963, an audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
LEFT
20
15
5
15
5
25

At a separation examination in June 1966 an awere   gical 
evaluation, bility. s is denied.oss disability is deneid alue 
that that of S.C. , an jfdsa 
udiological evaluation showed pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
8000
LEFT
25
20
10
n/r
15
5
30

In essence the above data shows that at enlistment the 
Veteran's left ear hearing was normal for all frequencies 
tested, excluding 6000 Hz.  At separation, however, the 
Veteran's hearing at both 6000 Hz and 500 Hz was disabling.  
On VA examination in February 2006, the examiner stated that 
the Veteran "entered the military with worse hearing that 
when he left the military."  She further stated that his 
current hearing loss disability was related not to his 
history of military noise exposure, but rather to his middle 
pathology.  In 1969 the Veteran underwent right ear surgery 
and it is apparent that the "middle pathology" which the 
examiner references potentially affected the Veteran's right 
ear, not his left.

Finally the Board notes that the examiner failed to indicate 
whether the type of hearing loss present in the Veteran's 
left ear is generally consistent with what one would expect 
to find as a result the in-service acoustic trauma reported 
by the Veteran.

Given these discrepancies and deficiencies, the Board 
concludes that the VA examination afforded to the Veteran was 
insufficient.  A new VA examination of the record should be 
conducted to clarify these issues in determining whether the 
Veteran's left ear hearing loss disability is related to 
service.

Accordingly, the case is REMANDED for the following action:

1.  The record is to be reviewed by an 
examiner to evaluate whether the Veteran's 
left ear hearing loss disability is 
attributable to service.  The examiner is 
to consider all evidence of record.  If it 
is determined that a physical examination 
of the Veteran is required, one may be 
arranged.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


